         Case 1:20-cv-11933-DPW Document 95 Filed 04/30/21 Page 1 of 9




                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS


                                                            )
 ALEJANDRO PIREZ; RYAN WALKER; SARA                         )
 HAROLD; COMMONWEALTH SECOND                                )   Civil Action No.
 AMENDMENT, INC.; and SECOND                                )   1:20-cv-11933-DPW
 AMENDMENT FOUNDATION, INC.,                                )
                                                            )
                                 Plaintiffs,                )   SECOND AMENDED
                                                            )   COMPLAINT
                 -against-                                  )
                                                            )
 GREGORY LONG, in his official capacity as police           )
 commissioner of the city of Boston,                        )
                                                            )
                                 Defendant.                 )
                                                            )

Plaintiffs allege as follows:

       1.      This lawsuit concerns the Boston Police Department’s substantial and untenable

delays in processing and issuing firearms licenses. Anyone seeking a firearms license must wait

for many months on a “wait list” just to begin the licensing process by submitting an application,

and the Department then takes many more months to actually process the application and issue a

license. These customs and practices, which often prevent people from obtaining licenses for

more than a year, unjustifiably burden the right of the people to keep and bear arms.

                                  JURISDICTION AND VENUE

       2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331, 1343,

2201, 2202 and 42 U.S.C. § 1983.

       3.      This Court has personal jurisdiction over each of the Defendants because, inter

alia, each acted, acts and threatens to act under the color of laws, policies, customs and/or

practices of the Commonwealth of Massachusetts and each did so, does so and threatens to do so

within the geographic confines of the Commonwealth of Massachusetts.
         Case 1:20-cv-11933-DPW Document 95 Filed 04/30/21 Page 2 of 9




       4.      Venue is proper pursuant to 28 U.S.C. § 1391.

       5.      The Eastern Division is appropriate pursuant to LR 40.1(d)(1)(E) because a

majority of the parties that reside in the District reside in the Eastern Division.

                                             PARTIES

       6.      Plaintiff Alejandro (“Pirez”) is a natural person residing in Boston, Suffolk

County, in the Commonwealth of Massachusetts.

       7.      Plaintiff Ryan Walker (“Walker”) is a natural person residing in Boston, Suffolk

County, in the Commonwealth of Massachusetts.

       8.      Plaintiff Sara Harold (“Harold”) is a natural person residing in Boston, Suffolk

County, in the Commonwealth of Massachusetts.

       9.      Plaintiff Second Amendment Foundation, Inc. (“SAF”) is a not-for-profit

corporation organized under Washington law with its principle office in King County,

Washington.

       10.     Plaintiff Commonwealth Second Amendment, Inc. (“Comm2A”) is a non-profit

corporation organized under Massachusetts law with its principal place of business in Natick,

Middlesex County, in the Commonwealth of Massachusetts.

       11.     Defendant Gregory Long (“Commissioner Long”) is sued in his official capacity

as the acting Police Commissioner of the City of Boston, responsible for general law

enforcement functions within the town of Boston, including administration of firearms licensing.

His business address is Boston Police Department, 1 Schroeder Plaza, Boston, MA 02120.

                              CONSTITUTIONAL PROVISIONS

       12.     The Second Amendment to the United States Constitution provides: “A well-

regulated Militia being necessary to the security of a free State, the right of the people to keep

and bear Arms shall not be infringed.”


                                                  -2-
         Case 1:20-cv-11933-DPW Document 95 Filed 04/30/21 Page 3 of 9




       13.     The Second Amendment “guarantee[s] the individual right to possess and carry

weapons in case of confrontation.” District of Columbia v. Heller, 554 U.S. 570, 592 (2008).

       14.     The Fourteenth Amendment to the United States Constitution provides in

pertinent part: “No state shall make or enforce any law which shall abridge the privileges or

immunities of citizens of the United States; nor shall any state deprive any person of life, liberty,

or property, without due process of law; nor deny to any person within its jurisdiction the equal

protection of the laws.”

       15.     The Second Amendment “is fully applicable to the States.” McDonald v. City of

Chicago, 561 U.S. 742, 750 (2010); see also id. at 805 (Thomas, J., concurring).

       16.     The “core lawful purpose” of the right to keep and bear arms is “self-defense.”

Heller, 554 U.S. at 571, 630; accord McDonald, 561 U.S. at 767-68.

       17.     The Second Amendment “elevates above all other interests the right of law-

abiding, responsible citizens to use arms in defense of hearth and home.” Heller, 554 U.S. at 635.

                       PERTINENT STATUTES AND REGULATIONS

       18.     In Massachusetts, it is unlawful to “own or possess” any handgun, rifle or shotgun

unless one holds either a Firearms Identification card (“FID”) or a License to Carry Firearms

(“LTC”). See M.G.L. c. 140, §§ 129B-129C; id. c. 269, § 10(a, h).

       19.     It is also illegal to possess “ammunition” unless one holds either a FID or LTC.

See M.G.L. c. 140, §§ 129B-129C; id. c. 269, § 10(a).

       20.     A person seeking a FID or LTC must meet specified requirements related to, inter

alia, age, criminal background, and mental fitness. See M.G.L. c. 140, § 129B(1)(i)-(xi); id. §

131(d)(i)-(x). Furthermore, licensing authorities can deny FIDs and LTCs to individuals found to

be “unsuitable” in that they otherwise “create a risk to public safety.” See id. § 129B(1)(b), (d);

id. § 131(d). Finally, a person must also complete state mandated training. See id. at § 131P(a).


                                                 -3-
         Case 1:20-cv-11933-DPW Document 95 Filed 04/30/21 Page 4 of 9




       21.       Persons seeking a FID or LTC apply by submitting an application to their

designated “licensing authority,” which is generally their local police chief. See M.G.L. c. 140,

§§121, 129B(1), 131(d).

       22.       There are no provisions in the law that permit a licensing authority to refuse to

accept and process firearms license applications.

       23.       The firearms licensing process in the Commonwealth requires the licensing

authority to forward one copy of the application and one copy of the applicant's fingerprints to

the colonel of state police within seven days of the receipt of a completed application. See

M.G.L. c. 140, §§129B(2), 131(e).

       24.       The firearms licensing process in the Commonwealth requires the colonel of the

state police to advise the licensing authority within 30 days of any disqualifications to licensing.

See M.G.L. c. 140, §§129B(2), 131(e).

       25.       On information and belief, the Firearms Records Bureau (“FRB”) acts as the

agent of the colonel of the state police with regards to firearms licensing processing.

       26.       The firearms licensing process in the Commonwealth requires the licensing

authority to process an application within 40 days. See M.G.L. c. 140, §§131(e), 129B(2).

                        GOVERNOR BAKER’S EXECUTIVE ORDERS

       27.       In March of 2020, Massachusetts Governor Charles Baker declared a state of

emergency in response to the COVID-19 outbreak and subsequently issued orders forcing “[a]ll

businesses and other organizations that do not provide COVID-19 Essential Services [to] close

their physical workplaces and facilities (‘brick-and-mortar premises’) to workers, customers, and

the public.” Since then various steps have been taken to reopen businesses and other

organizations.




                                                  -4-
         Case 1:20-cv-11933-DPW Document 95 Filed 04/30/21 Page 5 of 9




       28.     Nothing in the Governor's COVID orders require or permit a licensing authority

to refuse to accept and process firearms license applications.

                         INJURY TO PLAINTIFF ALEJANDRO PIREZ

       29.     Alejandro Pirez contacted the Boston Police Department in either late June or

early July, 2020, to set up an appointment to submit an application for an LTC. Pirez was told

that he was put on a “wait list” for an appointment.

       30.     Pirez contacted the Boston Police Department in September, 2020 and was told

that he would receive an email when his appointment is scheduled.

       31.     On February 22, 2021, over seven months after he had first contacted the Police

Department, the Police Department sent Pirez an e-mail with instructions for electronically

submitting his application. Pirez then submitted his application electronically.

       32.     The Boston Police Department still has not taken Pirez’s fingerprints or

photograph, nor even scheduled a time for doing so. Pirez has no idea when he will actually be

able to obtain an LTC.

                          INJURY TO PLAINTIFF RYAN WALKER

       33.     Ryan Walker contacted the Boston Police Department in the first week of June,

2020, to set up an appointment to submit an application for an LTC. As with Pirez, Walker was

placed on a wait list for an appointment.

       34.     In July, August and October, 2020, Walker called the Boston Police Department

to inquire about the status of his request for an appointment. Personnel in the Police Department

told him that the Department was still working through the wait list.

       35.     On December 23, 2020, more than six months after Walker had first contacted the

Police Department, the Police Department sent Walker an e-mail with instructions for

electronically submitting his application. Walker then submitted his application electronically.


                                                -5-
          Case 1:20-cv-11933-DPW Document 95 Filed 04/30/21 Page 6 of 9




        36.     Walker requested an update on February 3, 2021, and personnel in the Police

Department told him that his application was “still on the website with hundreds of others. We

will get to it soon.”

        37.     Ten months after Walker first contacted the Police Department, the Police

Department still has not taken Walker’s fingerprints or photograph, nor scheduled an

appointment for doing so. Walker has no idea when he will actually be able to obtain an LTC.

                          INJURY TO PLAINTIFF SARA HAROLD

        38.     Sara Harold contacted the Boston Police Department on August 19, 2020 to

obtain information on submitting an application for an LTC. Department personnel said they

would put her on a “wait list” for an appointment.

        39.     Harold contacted the Police Department in August, October and December of

2020, and January, 2021, but never received any responses to her messages.

        40.     It has now been over seven months since Harold first contacted the Boston Police

Department and she still has not even been able to make an appointment to formally apply for an

LTC, let alone submit the application, or provide fingerprints and a photograph. Harold has no

idea when she will actually be able to obtain an LTC.

                        INJURY TO ORGANIZATIONAL PLAINTIFFS

        41.     Plaintiff Second Amendment Foundation, Inc. (“SAF”) has over 650,000

members and supporters nationwide, including in the Commonwealth of Massachusetts. All of

the individual plaintiffs are members of SAF. The purposes of SAF include promoting both the

exercise of the right to keep and bear arms and education, research, publishing, and legal action

focusing on the constitutional right to privately own and possess firearms. SAF also promotes

research and education on the consequences of abridging the right to keep and bear arms and on

the historical grounding and importance of the right to keep and bear arms as one of the core


                                                -6-
         Case 1:20-cv-11933-DPW Document 95 Filed 04/30/21 Page 7 of 9




civil rights of United States citizens. SAF brings these claims on its own behalf and on behalf of

its members.

       42.     Plaintiff Commonwealth Second Amendment, Inc. (“Comm2A”) is a nonprofit

organization recognized under § 501(c)(3) of the Internal Revenue Code. The purposes of

Comm2A include education, research, publishing, and legal action focusing on the constitutional

right of the people to possess and carry firearms. Comm2A has members and supporters

throughout (and beyond) Massachusetts, including all of the individual plaintiffs. Comm2A

brings this action on its own behalf and on behalf of its members.

       43.     Defendant’s delays in processing firearms license applications injure the

individual members and supporters of Plaintiffs SAF and Comm2A by subjecting them to the

same delays complained of herein. Delays are injuries that are inherently perishable, as

individuals ultimately outlast the delay and obtain their licenses. As such, it may be necessary for

Plaintiffs SAF and Comm2A to assert claims on behalf of additional individuals in the future.

               CAUSE OF ACTION FOR DEPRIVATION OF CIVIL RIGHTS
                                42 U.S.C. § 1983

       44.     As alleged above, and on further information and belief, Defendant, in his role as

the Police Commissioner responsible for accepting and processing applications for FIDs and

LTCs in Boston, has adopted a policy, custom or practice of delaying the processing of those

applications by many months. First, Defendant requires individuals to wait six or more months

on a wait list just to submit an application. Then, once a person has been able to formally apply,

Defendant still takes many months to actually process the license by, among other things, taking

their fingerprints in order to initiate the necessary background check.

       45.     For the time that they must wait, which can exceed a year, Defendant’s policy,

custom or practice completely prohibits law-abiding individuals from lawfully acquiring and



                                                -7-
         Case 1:20-cv-11933-DPW Document 95 Filed 04/30/21 Page 8 of 9




possessing firearms for the purpose of protecting their selves and their family families (or

indeed, for any other lawful purpose).

       46.      States and localities do not have the power to prohibit the keeping and bearing of

arms—nor to close off the channels of licensing by which people obtain firearms and

ammunition.

       47.      The Defendant’s policy, custom or practice, detailed above, has and continues to

directly or effectively prohibit the Plaintiffs and the Plaintiffs’ members, and other similarly

situated members of the public, from acquiring or possessing firearms or ammunition, thus

causing injury and damage that is actionable under 42 U.S.C. § 1983.

                                             PRAYER

       WHEREFORE, Plaintiffs pray for the following relief:

               i.      a preliminary and/or permanent injunction restraining Defendant and his
                       officers, agents, servants, employees, and all persons in concert or
                       participation with them who receive notice of the injunction, from placing
                       applicants for FIDs and LTCs on a wait list or otherwise refusing to
                       promptly accept applications for FIDs and LTCs for processing;

              ii.      a preliminary and/or permanent injunction directing Defendant and his
                       officers, agents, servants, employees, and all persons in concert or
                       participation with them who receive notice of the injunction, to process
                       applications for FIDs and LTCs, and either issue or deny the requested
                       license, promptly after an individual has submitted a license application;

             iii.      a declaratory judgment that defendants’ delays in accepting and
                       processing FID and LTC applications prevents the lawful possession of
                       firearms and thus violate the Second and Fourteenth Amendments;

             iv.       such other and further relief, including injunctive relief and nominal
                       damages, against the Defendants, as may be necessary to effectuate the
                       Court’s judgment, or as the Court otherwise deems just and equitable; and

              v.       attorney’s fees and costs (including incidental costs such as expert witness
                       fees) pursuant to 42 U.S.C. § 1988 and any other applicable law.




                                                 -8-
         Case 1:20-cv-11933-DPW Document 95 Filed 04/30/21 Page 9 of 9




       Dated: April 30, 2021

                                          Respectfully submitted,

                                          THE PLAINTIFFS,

                                          By their attorneys,


                                           /s/ David D. Jensen
                                          David D. Jensen, Esq.
                                          Admitted Pro Hac Vice
                                          David Jensen & Associates
                                          33 Henry Street
                                          Beacon, New York 12508
                                          Tel: 212.380.6615
                                          Fax: 917.591.1318
                                          david@djensenpllc.com

                                          Jason A. Guida
                                          BBO # 667252
                                          Principe & Strasnick, P.C.
                                          17 Lark Avenue
                                          Saugus, MA 01960
                                          Tel: 617.383.4652
                                          Fax: 781.233.9192
                                          jason@lawguida.com



                                    CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the CM/ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

and paper copies will be sent to those indicated as non-registered participants on Apr. 30, 2021.

                                                  /s/ David D. Jensen
                                                  David D. Jensen




                                                -9-
